IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                              2019-SC-000270-MR


CLAYTON LOCKABY                                                        APPELLANT


                 ON APPEAL FROM LAUREL CIRCUIT COURT
V.              HONORABLE MICHAEL O. CAPERTON, JUDGE
                            NO. 18-CR-00148


COMMONWEALTH OF KENTUCKY                                                APPELLEE



                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Following a one-day trial in 2019, jurors convicted Clayton Boyd Lockaby

of two counts of first-degree sodomy, victim under twelve, and acquitted him of

one count of first-degree sexual abuse, victim under twelve. The Laurel Circuit

Court imposed two life sentences as jurors recommended, ordering them to be

served concurrently.1 Lockaby appeals as a matter of right claiming an unduly

prejudicial portion of his confession should have been redacted; he was denied

a unanimous verdict by an instruction inadequately distinguishing two counts

of sodomy; and, jurors should have been admonished when the victim testified




      1 The jury recommended the two life sentences be served consecutively.



                                         1
Lockaby had sexual contact with her “my whole life.” Having reviewed the

record, briefs, and arguments, we affirm.

                   FACTS AND PROCEDURAL BACKGROUND

      Lockaby was charged in a twenty-count indictment with ten counts of

first-degree sexual abuse and ten counts of first-degree sodomy, all with a

victim under the age of twelve between the summer of 2011 and the fall of

2013. Prior to trial, the Commonwealth dismissed seventeen counts, leaving

two counts of sodomy and one count of sexual abuse from 2012 to be tried.

      In all counts, the victim was a minor female related to Lockaby we will

call “Connie.”2 At the age of twelve in 2017, Connie disclosed to her mother

Lockaby had sexual contact with her. Her mother took Connie to the doctor

where she was examined, diagnosed with a urinary tract infection (“UTI”), and

prescribed medicine.

      Soon after disclosing to her mother, Connie made various revelations to a

social worker, launching an investigation of Lockaby. When interviewed by the

social worker, Lockaby learned the nature of Connie’s accusations against him.

He was then interviewed by Kentucky State Police Detective Jesse Armstrong.

After initially denying any wrongdoing, Lockaby admitted touching and

sodomizing Connie multiple times over a course of years. However, he




       2 To protect the minor female victim’s identity, we have elected not to reference
her actual name or relationship to Lockaby.



                                            2
vehemently denied ever ejaculating into a baggie and having Connie taste his

semen.

      During opening statement, the Commonwealth said Connie would testify

about three occasions on which Lockaby abused her in 2012—he touched her;

he performed oral sex on her; and, he made her perform oral sex on him. The

Commonwealth also indicated the entire audio interview in which Lockaby

confessed to sexually abusing and sodomizing Connie would be played at trial.

      Defense counsel’s opening statement presented a different story. She

stated this was Lockaby’s first encounter with the law; his admissions to Det.

Armstrong were lies; Lockaby knew Connie had accused him of having sexual

contact with Connie before he spoke with Det. Armstrong; he believed he was

going to prison no matter what he said; and, Lockaby thought he would receive

leniency if he confessed.

      At trial, Connie was a thirteen-year-old eighth grader. She described

incidents occurring on three separate days in her direct testimony, but gave no

specific dates. She testified the count of first-degree sexual abuse happened in

2012 when she was a first grader, about six years old, and living with her

family and Lockaby in his trailer. Lockaby was acquitted of this charge and it

requires no further discussion.

      The two remaining counts—both charged as first-degree sodomy, victim

under twelve—occurred when Connie was visiting her aunt’s home, where

Lockaby would appear and remain for lengthy periods of time. Connie testified

her aunt and uncle worked at night and would leave for work in the evening.


                                       3
About 10:00 or 11:00 p.m., Lockaby would take Connie across the road to a

dilapidated house where there were two mattresses stacked atop one another

and condoms. At the old house, Connie and Lockaby would “get situated” and

he would make her do “stuff to him. Twenty to thirty minutes later, Lockaby

would remove Connie’s pants—leaving her in a shirt—put her legs over his

shoulders and put his mouth on her vagina. Connie said she and Lockaby

often stayed at the old house “half the night” and would return to her aunt’s

home early the next morning. Connie stated she never spent the entire night

in the old house.

      After providing a general description of the old house and what

transpired inside, Connie testified about two separate acts of first-degree

sodomy. The first occurred in the fall of 2012 when it was cool outside, and

she was in first or second grade. Connie testified she had gone to bed around

9:00 p.m., Lockaby awoke her, and she accompanied him to the old house.

She was cold, asked for a blanket, and Lockaby gave her one riddled with

holes. Lockaby removed her pants, put her legs over his shoulders, and put

his mouth on her vagina. She then put her mouth on his penis. Connie and

Lockaby returned to her aunt’s home around 1:00 or 2:00 a.m.

      Connie testified the other charge of first-degree sodomy occurred on a

Sunday in the summer of 2012. It was warm outside, she was at her aunt’s

home, and she was about five or six years old. Connie recalled she wore

shorts, played in her aunt’s pool, had water balloon fights, and played with the

dog. Lockaby arrived and stayed the remainder of the day. Connie testified


                                        4
Lockaby waited until all were asleep that night, awakened her, and took her to

the old house where he became “real calm” and started undressing. Connie

also undressed. Lockaby made her place her mouth on his penis. He then put

his mouth on her privates. For the first time, Lockaby made her sit on top of

him   near his penis and move. Lockaby also “came inside” a condom and

“started explaining to [her] what everything is.” Around 2:00 a.m., Lockaby

took Connie back to her aunt’s home. Connie confirmed these activities

transpired during the event which occurred the night of the water balloon

fights.

          Connie testified Lockaby made her put her mouth on his privates many

times. Within a two-minute span she said, “it happened all the time,” “it was

every time,” and, “I can’t even remember when it started it’s been going on so

long.” None of these statements drew a defense objection. Ten minutes later,

the Commonwealth asked Connie its last question on direct examination—

whether the three instances she had described were the only times sexual

activity with Lockaby had occurred. Connie answered, “No, it’s happened my

whole life. I can’t even remember when it started. He’d come up wanting to

take me to Dollywood. ...” At that point, defense counsel objected under KRE3

404(b), arguing Connie “could not just say it happened all the time” because

jurors were deciding three specific charges, not a series of unspecified acts.

During the bench conference, the trial court offered an admonition that was




          3 Kentucky Rules of Evidence.

                                          5
never given. However, as defense counsel argued, the purpose of her objection

was to terminate Connie’s testimony about recurring acts. The trial court

overruled the objection, but the Commonwealth had already ended its direct

examination of Connie, thereby achieving defense counsel’s goal.

      Connie’s aunt was called by the Commonwealth. She confirmed her in-

law’s dilapidated and vacant homeplace is located across the road from the

home she shares with her family in Laurel County. She described the old

house as being in “rough” condition, and empty, without any mattresses.

Connie’s aunt said she worked third shift at the cookie factory from “10:00 to

6:00,” but also admitted she was in Drug Court in 2011-2012 and had a 10:00

p.m. curfew, with no work exemption. She further stated she has three adult

children and someone was always home and awake. She did not recall

Lockaby ever being alone with Connie in her home, but admitted she could not

say what happened when she was not home.

      Connie’s aunt remembered the kids having water balloon fights at her

home one summer day in 2012, but was unsure of the date. She said Connie

was probably at the pool that day. Though initially unsure if Lockaby was

present, she later testified she was “99 percent certain” Lockaby’s back had

gone out while he was in the pool that day, and he left before dark when his

back pain eased.

      The Commonwealth ended its case-in-chief with Det. Armstrong who

introduced Lockaby’s nearly forty-eight-minute interview. Without defense

objection, the Commonwealth began playing the audio recording for the jury.


                                       6
Det. Armstrong confirmed Lockaby had been interviewed previously by a social

worker and seemed to know the purpose of his visit. Det. Armstrong told

Lockaby he could stop the interview at any time.

      Lockaby began the interview by saying Connie’s mother falsely accuses

him when he upsets her, and he believed she had put Connie up to making the

sexual allegations against him. Later, Lockaby admitted touching and

sodomizing Connie. He estimated it happened six to eight times over three to

four years, but claimed he had not touched her since her ninth birthday.

Lockaby also admitted putting his mouth on Connie’s vagina and having

Connie put her mouth on his penis.

      When Det. Armstrong was heard on the interview tape asking Lockaby

whether he had ever asked Connie to do “anything that I would call weird, or

odd or out of the ordinary,” defense counsel objected and approached the

bench. Lockaby was about to vehemently deny ever ejaculating into a baggie

and having Connie taste his semen. Defense counsel argued this portion of the

interview was unduly prejudicial, concerned an uncharged accusation, and

should be redacted. The objection was overruled and the entire interview was

played.

      Lockaby testified in his own defense. He asserted Connie’s mother had

disclosed to him her step-grandfather had molested her as a child, an

occurrence confirmed to Lockaby by Connie’s great grandmother. He testified

Connie’s mother had threatened him, and noted the accusations Connie made




                                       7
against him mirrored the claims Connie’s mother had previously made against

her step-grandfather.

       Lockaby denied ever touching Connie inappropriately. He admitted

going to the dilapidated house twice to strip copper, but for no other reason

and never with Connie. He recalled no water balloon fights, but did remember

his back seizing one day while at the pool, after which family members helped

him to his car and he drove home.

      Lockaby testified he had assumed he was going to prison because Det.

Armstrong indicated he believed Connie’s accusations. Lockaby explained he

had lied during the police interview because he thought by confessing he was

doing himself a “favor.’’ Lockaby explained his thought process:

            What would you do with a little kid? What would you
            do—besides rape 'em and murder 'em—and the only
            thing you could do is touch ‘em. If you penetrated ‘em
            or anything, they’re damaged for life, so I would just
            tell him that I did little things like that... to try to get
            some pity—I'll put it that way—and it backfired on me.

When defense counsel asked why he admitted some actions but vigorously

denied the “semen in the condom,” Lockaby responded, “because that is so

despicable.” He also noted Connie’s reference to “semen” mirrored her

mother’s terminology.

      On cross-examination, Lockaby proceeded to express his belief Connie’s

mother had encouraged Connie to make false accusations against him—a view

he repeated on redirect. He also reiterated he confessed to Det. Armstrong in a

misguided attempt to minimize punishment.



                                         8
      Prior to submission of the case to the jury, defense counsel urged the

trial court to include language about “water balloon fights” in Instruction No. 4

(summer of 2012 sodomy) as a means of differentiating the warm night on

which that crime occurred. Instead, the trial court’s instruction referenced the

crime as having occurred “while it was warm outside, and [Connie] did not

request a blanket.” In contrast, Instruction No. 5 (fall of 2012 sodomy) said

that crime occurred “while it was cool outside, and [Connie] requested a

blanket.” Defense counsel maintained the language inadequately separated the

two acts and would deny Lockaby a unanimous verdict.

      On appeal, Lockaby alleges three errors require his sentence be vacated.

We disagree and affirm.

                                   ANALYSIS

                     I. Redaction of Recorded Interview

      First, Lockaby argues the trial court erred in not requiring redaction of a

portion of his recorded interview with Det. Armstrong beginning at the point

Lockaby was asked whether he had done anything “weird, or odd, or out of the

ordinary” with Connie. In the interview, Lockaby initially responded by

referencing possible alcohol or drug use, but when Det. Armstrong pointedly

asked if he had ever ejaculated and urged Connie to taste his semen, he

vehemently denied doing so.

      Both the Commonwealth and the trial court initially thought defense

counsel was objecting under KRE 404(b)—pertaining to “[o]ther crimes, wrongs,

or acts”—until she clarified she was seeking relief under KRE 403, which reads:


                                        9
            [a]lthough relevant, evidence may be excluded if its
            probative value is substantially outweighed by the
            danger of undue prejudice, confusion of the issues, or
            misleading the jury, or by considerations of undue
            delay, or needless presentation of cumulative evidence.

In support of her objection, defense counsel argued the specific accusation that

Lockaby ejaculated into a baggie and had Connie taste his semen was never

charged as a crime; was more prejudicial than probative; and was highly

inflammatory. Specifically, she asserted the conduct—which Lockaby

vigorously denied—was “so inflaming to the average person” it would sway

jurors to convict him.

      The Commonwealth disagreed. It noted during opening statement

defense counsel had told jurors Lockaby’s confession resulted from Det.

Armstrong’s pressure tactics; she portrayed Lockaby’s taped confession was a

lie told to curry favor because he believed he was going to prison; and, he had

seen confessions result in lighter sentences on television. The Commonwealth

argued Lockaby’s adamant denial of ejaculating and offering his semen to

Connie, after having confessed to sodomizing and sexually abusing her

multiple times over several years, demonstrated he could distinguish truth

from fiction and had not been pressured into confessing. While agreeing the

conduct Lockaby had so ardently denied was “disgusting,” the Commonwealth

argued it was no worse than the sex crimes he had admitted during the

interview and for which he was standing trial.

      Moreover, the Commonwealth noted Connie’s interview with the social

worker—wherein Connie indicated Lockaby had her taste his semen after


                                       10
ejaculating—was not played to the jury. Thus, jurors never heard Connie make

the accusation; they only heard Det. Armstrong ask Lockaby whether he had

committed the act, and then Lockaby’s vigorous denial. As a result, the

Commonwealth argued defense counsel’s concern regarding any prejudicial or

inflammatory impact of that portion of the taped interview was overstated.

Defense counsel, however, maintained any probative value was heavily

outweighed by the undue prejudice it would cause.

      The trial court rejected defense counsel’s arguments and overruled her

objection. It found Lockaby’s strenuous denial vis-a-vis his admission he

committed the charged crimes demonstrated his ability to differentiate truth

from lies. It also found this dichotomy showed “his will to disavow certain

statements” was not overwhelmed by Det. Armstrong’s allegedly aggressive

interrogation.

      We review evidentiary rulings for an abuse of discretion. King v.

Commonwealth, 554 S.W.3d 343, 358 (Ky. 2018) (citing Goodyear Tire &

Rubber Co. v. Thompson, 11 S.W.3d 575, 577 (Ky. 2000)). The test is whether

the ruling “was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). In

evaluating the ruling, we consider the proof in the light most favorable to the

proponent—here, the Commonwealth—giving the words “its maximum

reasonable probative force and its minimum reasonable prejudicial value.”

Major v. Commonwealth, 177 S.W.3d 700, 707 (Ky. 2005). Finally, in

“determining the admissibility of other crimes [or acts] evidence[]” we consider


                                        11
its “relevance, probativeness, and prejudice.” Southworth v. Commonwealth,

435 S.W.3d 32, 49 (Ky. 2014) (citing Robert G. Lawson, The Kentucky Evidence

Law Handbook § 2.25(11) (3d ed.1993)) (brackets in original).

      When applying KRE 403, a trial court balances “three factors: the

probative worth of the evidence, the probability that the evidence will cause

undue prejudice, and whether the harmful effects substantially outweigh the

probative worth.” Yates v. Commonwealth, 430 S.W.3d 883, 897 (Ky. 2014)

(citing Barnett v. Commonwealth, 979 S.W.2d 98, 100 (Ky. 1998)). Exclusion is

appropriate “[w]hen the possibility of undue prejudice outweighs the probative

worth of the evidence presented[.]” Id. at 897.

      Relevant evidence tends “to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable

than it would be without the evidence.” KRE 401. Irrelevant evidence is

inadmissible. KRE 402.

      Based on the foregoing legal authority, we hold Lockaby’s entire interview

was relevant, probative and not unduly prejudicial. His staunch denial of

ejaculating into a baggie and having Connie taste his semen stood in stark

contrast to his admission of other sex crimes. These vastly different responses

established he was willing and able to admit some, but not all, of Connie’s

allegations. It also negated any reasonable notion Det. Armstrong had

pressured him into confessing. Without this single vigorous denial, Lockaby’s

claim of breaking under police pressure and lying to receive a lighter sentence




                                       12
may have been more plausible. However, we hold the subject matter was

probative and relevant to the jury’s deliberations.

      While Det. Armstrong’s asking Lockaby whether he had ejaculated and

urged Connie to taste his semen did not paint Lockaby in a positive light,

neither did his own admission of sodomizing Connie on multiple occasions.

Without objection, Connie testified Lockaby “came inside” a condom and began

“explaining . . . everything” to her at the old house the night of the sodomy act

linked to the summer of 2012. Because defense counsel did not object to

Connie’s testimony regarding Lockaby’s ejaculation and sexual explanation, the

purpose of her objection must have been to prevent the jury from hearing any

accusation by Connie that Lockaby had her taste his semen. Though

overruled, defense counsel’s timely objection achieved its purpose.

      Contrary to Lockaby’s argument, we hold the trial court properly

balanced the evidence and determined Lockaby’s vigorous denial was neither

unduly prejudicial nor overly inflammatory. We discern no abuse of discretion

and no error.

                             II. Unanimous Verdict

      Second, Lockaby argues he was denied a unanimous verdict by the

absence of a unique identifier in Instruction No. 4 to ensure all jurors convicted

him of the same crime. He correctly asserts criminal conviction by a jury

requires a unanimous verdict. Cannon v. Commonwealth, 291 Ky. 50, 163
S.W.2d 15, 16 (1942) (interpreting Section 7 of Kentucky Constitution). He

then cites Ruiz v. Commonwealth, 471 S.W.3d 675, 678 (Ky. 2015) to maintain


                                        13
Instruction No. 4 had to mention “water balloon fights” because Connie

testified fights occurred in the afternoon prior to Lockaby sodomizing her on

the summer night in 2012.

      We review alleged instructional errors for an abuse of discretion. Sargent

v. Shaffer, 467 S.W.3d 198, 203 (Ky. 2015). While alleging a specific date is

one way to pinpoint a particular crime, a child sexual abuse victim often

cannot, and indeed need not, specify the date on which a particular offense

occurred. It is enough if the child can provide a “distinct factual basis for each

separate charge” from which jurors may “determine in each instance whether a

separate criminal offense had been committed.” Miller v. Commonwealth, 77
S.W.3d 566, 576 (Ky. 2002) (citations omitted).

      Connie could not provide specific dates, but she did give compelling

detailed descriptions of two separate acts of sodomy.

            As this Court has stated on many occasions, we follow
            the bare-bones principle in jury instructions. See,
            e.g., Harp v. Commonwealth, 266 S.W.3d 813, 819 (Ky.
            2008). “[J]ury instructions should tell the jury what it
            must believe from the evidence in order to resolve each
            dispositive factual issue while still ‘providing enough
            information to a jury to make it aware of the respective
            legal duties of the parties.’” Id. (quoting Olfice, Inc. v.
             Wilkey, 173 S.W.3d 226, 229 (Ky. 2005)). “In criminal
            cases, instructions ‘should conform to the language of
            the statute,’ and ‘[i]t is left to the lawyers to “flesh out”
            the “bare bones” in closing argument.”’ Wright v.
            Commonwealth, 391 S.W.3d 743, 746-47 (Ky. 2012)
            (quoting Parks v. Commonwealth, 192 S.W.3d 318, 326
            (Ky. 2006)).

Crabtree v. Commonwealth, 455 S.W.3d 390, 413 (Ky. 2014).




                                         14
      Instructions must conform to both the applicable statute, McGuire v.

Commonwealth, 885 S.W.2d 931, 936 (Ky. 1994), and the indictment. Hunter

v. Commonwealth, 239 S.W.2d 993 (Ky. 1951). Here, KRS4 510.070(l)(b)(2)

specifies a person commits first-degree sodomy by engaging in deviate sexual

intercourse with a person who cannot validly consent because she is under the

age of twelve. Thus, for a child victim, the statute has two elements—deviate

sexual intercourse and the victim’s age. Further, Count 10 of the indictment

alleged:

            ... on or about Summer of 2012 in Laurel County,
            Kentucky, the above named [sic] defendant, acting
            alone or in concert with others committed the offense
            of Sodomy in the first Degree by engaging in deviate
            sexual intercourse with [Connie] through the use of
            forcible compulsion on a child under the age of 12
            years old[.]

Thus, the indictment sets forth the “Summer of 2012” as the distinguishing

element of this specific act. Contrary to Lockaby’s argument, water balloon

fights are neither set forth as a required element under the applicable criminal

statute nor referenced within the indictment. As such, no mention of “water

balloon fights” in Instruction No. 4 was required. Moreover, the

Commonwealth proved both statutory elements occurred on the warm summer

night in 2012.

      As argued by the Commonwealth, mentioning “water balloon fights” in

the instruction would have added an element jurors did not have to believe to


      4 Kentucky Revised Statutes.



                                       15
convict. Lockaby’s defense was not, “I did not sodomize Connie the day of the

water balloon fights,” it was, “I never sodomized Connie.” Jurors could have

disbelieved water balloon fights occurred but believed Lockaby sodomized

Connie in the summer of 2012. In conformity with Crabtree, it was proper for

the trial court to provide a bare-bones instruction and allow counsel to “flesh

out” the specifics during closing argument.

        Additionally, Lockaby’s reliance on Ruiz as requiring reversal is

misplaced. In Ruiz, a failure of proof resulted in flawed instructions and denial

of a unanimous verdict. Ruiz was charged with three counts each of first-

degree sexual abuse and first-degree sodomy. The victim, Ruiz’s six-year-old

stepdaughter, testified at trial but did not “isolate and identify any individual

episode of sexual abuse or sodomy that would relate the specific crime to the

instructions to be given to the jury.” Ruiz, 471 S.W.3d at 679. Instead, the

child

              testified that on many occasions within the five-month
              period, [Ruiz] took her into his bedroom and subjected
              her to various forms of sexual contact, including anal
              sodomy, forcing her to perform oral sodomy on him,
              and forcing her to touch his penis.
Id. at 677. When the instructions were prepared, drawn from the child’s

generalized testimony about “multiple indistinguishable instances of sexual

abuse and . . . sodomy,” id. at 678, there were

              no distinguishing descriptions that would fairly
              apprise the jury of exactly which criminal episode it
              was charged to consider. Without an instruction to
              channel the jury’s deliberation, the jury was left to



                                         16
            adjudicate guilt on any or all of the vaguely alleged
            incidents, resulting in a verdict of doubtful unanimity.

Ruiz, 471 S.W.3d at 679. As a result, in Ruiz, there was “no assurance that

each of the jurors were focused upon the same occurrence when they cast their

respective guilty votes.” Id. at 678. Although unpreserved, this Court deemed

the flawed instructions and resulting denial of a unanimous verdict

“jurisprudentially intolerable.” Id. at 679. Thus, the conviction was reversed

and remanded for a new trial on multiple grounds.

      Lockaby’s case is distinguishable from Ruiz. It does not suffer from the

same defect. Connie’s testimony was not general, it was specific and detailed,

alleging distinct crimes on separate days, peppered with unique facts about

each. In constructing the separate instructions for Connie’s two sodomy

allegations, the trial court included adequate details from which the jury could

reasonably distinguish the crimes. A full litany of distinguishing facts need not

be incorporated into a jury instruction, nor must a particular fact urged by the

defense be included. Ruiz merely requires each instruction to provide jurors a

reasonable means of delineating one crime from another when multiple crimes

are charged. As noted in Ruiz, the potential for a nonunanimous verdict occurs

only when the proof “equally suggests the commission of two or more similar

crimes[.]” Id. at 678.

      Unlike the facts of Ruiz, there could be no confusion between

Instructions No. 4 (summer of 2012) and No. 5 (fall of 2012) in the present

case. Regarding the former, Connie referenced many occurrences on that



                                       17
summer day in addition to water balloon fights, including: while at her aunt’s

house she played in the pool; she wore shorts; it was warm outside; she played

with the dog; Lockaby “came inside” a condom and started explaining things to

her; and, for the first time, Lockaby made her sit on top of him. Based on

Connie’s testimony, Instruction No. 4 read, in pertinent part,

            [Lockaby] engaged in sexual intercourse with [Connie]
            while it was warm outside, and she did not request a
            blanket.

      Regarding the latter, Connie described the temperature as being “kinda

cool,” and recalled asking for a blanket when Lockaby took her to the old house

and him giving her a blanket full of holes. She also recalled having worn blue

jeans that day with slip-on shoes, a shirt, and vest. In fact, a photo of her

wearing that outfit was introduced as Commonwealth’s Exhibit 2. Based on

Connie’s testimony, Instruction No. 5 read, in pertinent part,

             [Lockaby] engaged in deviate sexual intercourse with
             [Connie] while it was cool outside, and she requested a
             blanket.

      The trial court’s bare-bones, but descriptive, language in Instructions No.

4 and 5 adequately “channeled] the jury’s deliberation” and distinguished the

two acts of sodomy being tried. Ruiz, 471 S.W.3d at 679. As expressed in

Miller, 77 S.W.3d at 576,

             [w]hether the issue is viewed as one of insufficient
             evidence, or double jeopardy, or denial of a unanimous
             verdict, when multiple offenses are charged in a single
             indictment, the Commonwealth must introduce
             evidence sufficient to prove each offense and to
             differentiate each count from the others, and the jury
             must be separately instructed on each charged
             offense.
                                        18
We hold Lockaby was convicted by a unanimous jury of the two separate

charges of sodomy in conformity with the above-quoted directive. There is no

basis for reversal.

                            III. Impossibility Defense

      Third, in addition to arguing lack of a unanimous verdict—the claim

preserved by trial defense counsel—on appeal, Lockaby also attacks the trial

court’s exclusion of any reference to “water balloon fights” from Instruction No.

4 relative to his defense of impossibility. On appeal, Lockaby argues this

omission rendered the instruction incomplete and omitted facts “raised by the

evidence and material to his defense[.]” Hayes v. Commonwealth, 870 S.W.2d
786, 788 (Ky. 1993). Citing “VR: 2/6/19; 4:43-20-4:48:00,” he claims the

issue is preserved. The Commonwealth concedes sufficiency of Instruction No.

4 was preserved by objection at trial but does not address this particular

aspect of Lockaby’s argument in its brief. We deem this part of Lockaby’s

argument relating to Instruction No. 4 to be unpreserved.

      At trial, Lockaby never argued the instructions failed to incorporate his

defense of impossibility. Instead, defense counsel’s sole stated purpose in

asking the trial court to include “water balloon fights” in Instruction No. 4 was

to ensure juror unanimity—a matter we have previously addressed. We will

not entertain a new argument for the first time on appeal. Knott County Bd. of

Educ. v. Patton, 415 S.W.3d 51, 56 (Ky. 2013) (citations omitted).




                                        19
                              IV. Admonishment

            Fourth, Lockaby argues the trial court failed to admonish jurors

when the Commonwealth asked Connie if the three sex crimes she had

described were the only times Lockaby touched her, and Connie had replied

that Lockaby’s sexual acts had “happened my whole life.” Defense counsel had

objected, arguing the Commonwealth was eliciting prior bad acts to prove

Lockaby was “acting in conformity therewith” and thereby “bolstering” other

proof in violation of KRE 404(b). During the ensuing aforementioned bench

conference, however, defense counsel explained the basis of her objection,

saying:

            I mean, I just want it to be clear to the jury that they’re
            to decide whether these three specific events that we’re
            talking about are what happened and not find him
            guilty on “Oh, it happened all the time.”



            I objected because I thought [the Commonwealth] was
            asking more questions. I didn’t want [Connie] to give
            any more details, any more evidence, and he is
            stopping, so.



            And I just want to make myself clear, when I came up
            to argue, it was “I want her to stop now. Not, I want to
            strike old things.”

At one point during the bench conference, defense counsel accepted the trial

court’s offer of an admonishment. Following further discussion, however, when

the trial court ultimately overruled her objection, defense counsel did not

reassert any desire for an admonition, and none was given.



                                        20
      Even so, defense counsel obtained her desired relief. Based on defense

counsel’s explanation, it is clear she simply wanted to end Connie’s direct
                   i
testimony about Lockaby’s sexual proclivity. Though her objection was

overruled, the Commonwealth had asked its last question of Connie.

Therefore, defense counsel received the desired result. We discern no abuse of

discretion and therefore, no error.

                                 CONCLUSION

      For the foregoing reasons, we hereby affirm the judgment of the Laurel

Circuit Court.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Emily Holt Rhorer
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Thomas Allen Van De Rostyne
Assistant Attorney General




                                       21